995 So. 2d 620 (2008)
Martha E. HERNANDEZ, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Majestic Designer, LLC., Appellees.
No. 3D08-1667.
District Court of Appeal of Florida, Third District.
December 10, 2008.
Martha E. Hernandez, in proper person.
John D. Maher, Tallahassee, for appellee, Unemployment Appeals Commission.
Before COPE, RAMIREZ and SHEPHERD, JJ.
PER CURIAM.
Affirmed. Martha E. Hernandez was denied unemployment compensation benefits on the basis of the finding below that she voluntarily left employment without good cause, pursuant to section 443.101(1)(a), Florida Statutes (2007). "Whether an unemployment compensation claimant voluntarily left employment for good cause is a question of fact to be determined by an appeals referee." Space Science Servs. v. Unemployment Appeals Comm'n, 968 So. 2d 1036, 1038 (Fla. 5th DCA 2007). We *621 have been presented with no reason to disturb the finding of the appeals referee.